In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00099-CR

______________________________



TARSHA SIMMONS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 276th Judicial District Court

Morris County, Texas

Trial Court No. 9388







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Tarsha Simmons attempts to appeal the revocation of her community supervision for the
underlying offense of driving while intoxicated with a child passenger.  See Tex. Penal Code Ann.
§ 49.045 (Vernon Supp. 2007).  Simmons was sentenced to eighteen months' confinement. Her
sentence was imposed March 12, 2008.  An appeal bond, which we deem to be her notice of appeal,
was filed May 2, 2008.  We received the clerk's record July 1, 2008.  The issue before us is whether
Simmons timely filed her notice of appeal.  We conclude that she did not and dismiss the attempted
appeal for want of jurisdiction.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) prescribes the time period in which a notice
of appeal must be filed by a defendant in order to perfect appeal in a criminal case.  A defendant's
notice of appeal is timely if filed within thirty days after the day sentence is imposed or suspended
in open court, or within ninety days after sentencing if the defendant timely files a motion for new
trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  The record does not contain any motion
for new trial.  The last date Simmons could timely file her notice of appeal was April 11, 2008, thirty
days after the day the sentence was imposed in open court.  See Tex. R. App. P. 26.2(a)(1).  Further,
no motion for extension of time was filed in this Court within fifteen days of the last day allowed
for filing the notice of appeal.
	Simmons has failed to perfect her appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.


						Jack Carter
						Justice

Date Submitted:	July 7, 2008
Date Decided:		July 8, 2008

Do Not Publish

iles a motion for new
trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  The record does not contain any motion
for new trial.  The last date Carmon could timely file his notice of appeal was October 28, 2005,
thirty days after the day the sentence was imposed in open court.  See Tex. R. App. P. 26.2(a)(1). 
Further, no motion for extension of time was filed in this Court within fifteen days of the last day
allowed for filing the notice of appeal.
 
 
            Carmon has failed to perfect his appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          March 28, 2006
Date Decided:             March 29, 2006

Do Not Publish